DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/09/21 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/10/20.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 and 13-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specifically, claims 1 and 13 recite “array located above the dura”, which requires a connection to the human body and is therefore ineligible subject matter. It is suggested that the Applicant functionally recite these elements as “configured to be” or “adapted to be” located above the dura.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10-12, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakovlev et al. (US2017/0095667), herein referred to as Yakovlev.
Regarding claims 1, 10 and 19, Yakovlev discloses system comprises: simultaneously implanted spatially isolated nodes (e.g., [0214] If connected to different contacts, each wire can have a potential to be individually controlled and thus can enable current steering which can be beneficially used to target energy delivery to particular nerves and avoid delivery to unintended nerves and tissue) adapted to be located near a cortical surface or spinal cord (e.g. [0053] along, in, or proximal to the spinal cord); a telemetric antenna array located above the dura, the telemetric antenna array using inductive coupling to provide power to and exchange data with the simultaneously implanted spatially isolated nodes; and a power and data distribution unit configured to simultaneously power the simultaneously implanted spatially isolated nodes (e.g. [0038] charging device can comprise an inductive coupling link configured to transfer power to the rechargeable battery; and [0252] The frequency of power and data transfer can be tuned to one or more specific implants, and this tuning may require adjusting the external antenna or by adapting the matching circuitry at the input of the antenna itself...In some embodiments, the matching is accomplished passively with inductance and capacitance at the input of the antenna and tuned to the specific frequency of the implant), aggregate recorded data (e.g. [0241] one or more of these sets of data can be used to re-adjust the therapy (aggregating data)), send the aggregated recorded data and commands through a wireless link (e.g. [0063] implantable system can be configured 
Regarding claim 7, Yakovlev discloses wherein each of the spatially isolated nodes uses glass packaging technology that is RF and optically transparent and robust to ionic diffusion, making a low profile hermetic seal suitable for long term implants (e.g. [0345] Glass, ceramic, some nonmetallic crystalline materials, fluorocarbons, and silicone materials do not attenuate electromagnetic waves as much as metals do. Therefore, the use of these materials for encapsulation would be significantly more advantageous to metal encapsulation when implantable devices rely on wireless powering and communications), [0098] (e.g. an implantable device may comprise a sealed (e.g., hermetically sealed) enclosure), and [0296] (e.g. system or apparatuses of the present disclosure can be effective for both chronic and acute treatments, and can withstand long-term implantation).
Regarding claim 8, Yakovlev discloses wherein each of the spatially isolated nodes includes a probe (e.g. [0041] the at least one body electrode is configured to sense (probe) and/or monitor the therapy delivered by the implantable device).
Regarding claim 11, Yakovlev discloses sending and updating stimulation commands over the wireless link to the spatially isolated nodes (e.g. [0032] the at least one external device is configured to adjustably control power transfer from the at least one external patch to the at least one implantable device).
Regarding claim 12, Yakovlev discloses wherein the telemetric antenna array resides above the dura and conform to a cortical surface (e.g. [0304] one or more antennas 4150 can be constructed on a 
Regarding claim 20, Yakovlev discloses wherein the probe comprises one or more electrodes (e.g. [0041]).
Regarding claim 21, Yakovlev discloses wherein the package has hermetic conductive feedthroughs to enable electrical connection of a probe (e.g. [0309] (e.g. this housing 4200 can be sealed (e.g. hermetically sealed) if desirable with feedthroughs 4201 and/or wired or wireless connector interface 4210 for AC coupled channels).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev in view of Perryman et al. (US 20150297900), herein referred to as Perryman.
Regarding claim 2, Yakovlev discloses the claimed invention except for wherein each of the spatially isolated nodes comprises reconfigurable logic. Perryman teaches that it is known to use wherein each of the spatially isolated nodes comprises reconfigurable logic as set forth in (e.g. [0073] The electrode interface 252 may act as a multiplex and control the polarity and switching of each of the electrodes 254; and [0109] Logic power circuitry 713 may power the control components for polarity and telemetry) to assign different polarity for each signal. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Yakovlev, with wherein each of the spatially isolated nodes comprises reconfigurable logic 
Regarding claim 5, the modified Yakovlev discloses wherein the logic is configured to implement closed loop stimulation (e.g. [0218] selection of which sites to activate and which sites to disable (inactive sites 700b) can be performed by relying on patient feedback in an iterative approach or by sensing and controlling activation in a closed-loop manner).
Regarding claim 6, the modified Yakovlev discloses wherein the logic is configured to implement power saving control schemes (e.g. [0044] power management circuitry).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev in view of Perryman, as applied above, in further view of Matos (US 2015/0039054).
Regarding claims 3-4, the modified Yakovlev discloses the claimed invention except for wherein the logic is configured to implement data analysis and data compression. Matos teaches that it is known to use implementing data analysis, data compression as set forth in in [0059] (e.g. logic device 16 analyzes signals 15) and [0062] (e.g. the logic device will send medical data 32 for the ME to evaluate. The data may include (a) actual signals 15, (b) a processed form of 15, e.g. filtered, compressed, etc.) to determine if there is a need for treatment of an abnormality or to notify a medical expert, and for transmitting refined data. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Yakovlev, with implementing data analysis, data compression as taught by Matos, since such a modification would provide the predictable results of determining if there is a need for treatment of an abnormality or to notify a medical expert, and for transmitting refined data.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev in view of Widge et al. (US 2017/0042474), herein referred to as Widge.
Regarding claim 9, Yakovlev discloses the claimed invention except for wherein the probe is selected from the group consisting of a micro-electrode array, a micro-ECoG grid and a deep brain electrode. Widge teaches that it is known to use wherein the probe is selected from the group consisting of a micro-electrode array, a micro-ECoG grid and a deep brain electrode as set forth in [0057] (e.g. the system 10 may be capable of recording several types of neural signals (e.g., Spikes, LFPs, ECoG, etc.) from different types of electrodes 16 (e.g., Micro-, DBS, ECoG arrays, etc.)) to produce low noise, high resolution signals.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Yakovlev, with wherein the probe is selected from the group consisting of a micro-electrode array, a micro-ECoG grid and a deep brain electrode as taught by Widge, since such a modification would provide the predictable results of producing low noise, high resolution signals.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev in view of Matos.
Regarding claim 13, Yakovlev discloses a system comprising simultaneously implanted spatially isolated nodes adapted to be located near a cortical surface or spinal cord, each of the simultaneously implanted spatially isolated nodes configured to implement closed loop stimulation and power saving control schemes; a telemetric antenna array located above the dura, the telemetric antenna array using inductive coupling to provide power to and exchange data with the simultaneously implanted spatially isolated nodes; and a power and data distribution unit configured to power the simultaneously implanted spatially isolated nodes, aggregate recorded data, send the aggregated recorded data and commands through a wireless link (e.g. [0214], [0053], [0038], [0252], [0241], [0063], [0086]).
Yakovlev discloses the claimed invention except for implementing data analysis and data compression. Matos teaches that it is known to use implementing data analysis and data compression as set forth in in [0059] and [0062] to determine if there is a need for treatment of an abnormality or to 
Regarding claim 14, the modified Yakovlev discloses wherein each of the spatially isolated nodes uses glass packaging technology that is RF and optically transparent and robust to ionic diffusion, making a low profile hermetic seal suitable for long term implants (e.g. [0345], [0098] and [0296]).
Regarding claim 15, the modified Yakovlev discloses wherein each of the spatially isolated nodes includes a probe (e.g. [0041]).
Claims 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev in view of Matos, as applied above, in further view of Widge.
Regarding claims 16-18, the modified Yakovlev discloses the claimed invention except for wherein the probe comprises a micro-electrode array, a micro-ECoG grid or a deep brain electrode. Widge teaches that it is known to use wherein the probe comprises a micro-electrode array, a micro-ECoG grid or a deep brain electrode as set forth [0057] and [0059] (e.g. electrode arrays 16) to produce low noise, high resolution signals. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Yakovlev, with wherein the probe comprises a micro-electrode array, a micro-ECoG grid or a deep brain electrode as taught by Widge, since such a modification would provide the predictable results of producing low noise, high resolution signals.
Response to Arguments
Applicant's arguments filed 3/09/21 have been fully considered but they are not persuasive.
In view of the amended claims, Examiner directs Applicant to Yakovlev [0038] (e.g. charging device can comprise an inductive coupling link configured to transfer power to the rechargeable battery) and [0252] (e.g. The frequency of power and data transfer can be tuned to one or more specific implants, and this tuning may require adjusting the external antenna or by adapting the matching circuitry at the input of the antenna itself...In some embodiments, the matching is accomplished passively with inductance and capacitance at the input of the antenna and tuned to the specific frequency of the implant); motivation - to function in lower frequency bands, to accommodate the required stimulation waveforms without unintended filtering, and so smaller transformer coils for coupling can be used for RF; and [0063] (e.g. implantable system can be configured to transfer data to the multiple discrete components simultaneously) and [0086] (e.g. The multiple antennas can be configured to transmit power and/or communication simultaneously. The multiple antennas can be configured to relay received commands from one or more controllers to one or more implantable devices or from one or more implantable devices to one or more controllers while powering one or more implantable devices), thereby reading on the amended claims.
Because no further changes were made, the rejections to claims 1-19 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792